Case 1:18-cv-02988-KMT Document 1 Filed 11/20/18 USDC Colorado Page 1 of 9




                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF COLORADO

                                                 CASE:

CARLOS BRITO,

            Plaintiff,
v.

CST METRO LLC (d/b/a Circle K and/or Corner
Store and/or Diamond Shamrock and/or Diamond
Shamrock 4073),

        Defendant.
________________________________________________/

                                             COMPLAINT

       Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter "Plaintiff"), sues, CST METRO LLC (hereinafter

"Defendant"), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

       1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the "Americans with

Disabilities Act" or "ADA") and 28 U.S.C. §§ 2201 and 2202.

       2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

§ 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and 1343.

       3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.

       4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing


                                               Page 1 of 9
Case 1:18-cv-02988-KMT Document 1 Filed 11/20/18 USDC Colorado Page 2 of 9


and domiciled in El Paso County, Colorado, and is otherwise sui juris.

       5.        At all times material, Defendant, CST METRO LLC, was and is a Michigan

Limited Liability Company, qualified to do business in Colorado, with a principal office street

address listed in 19500 Bulverde Road, San Antonio, TX 78259.

       6.        At all times material, Defendant, CST METRO LLC, owned and operated a

gasoline/convenience property and business located at 3113-3115 Sinton Road, Colorado

Springs, Colorado 80907 (hereinafter the "property and business").             Based upon research

conducted, the property and business may hold itself out to the public as either “Circle K” and/or

“Corner Store” and/or “Diamond Shamrock” and/or Diamond Shamrock 4073.”

       7.        Venue is properly located in the District of Colorado because Defendant’s property

and business are located in Colorado Springs, Colorado, Defendant regularly conducts business

within Colorado Springs, Colorado, and because a substantial part(s) of the events or omissions

giving rise to these claims occurred in Colorado Springs, Colorado.

                                    FACTUAL ALLEGATIONS

       8.        Although over twenty-five years have passed since the effective date of Title III

of the ADA, Defendant has yet to make their facilities accessible to individuals with disabilities.

       9.        Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

people who are disabled in ways that block them from access and use of Defendant’s property and

business.

       10.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance.

       11.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and


                                             Page 2 of 9
Case 1:18-cv-02988-KMT Document 1 Filed 11/20/18 USDC Colorado Page 3 of 9


pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to his

impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the use

of a wheelchair to ambulate.

       12.       Defendant, CST METRO LLC, owns, operates and oversees the property and

business, to include the general parking lot and parking spots specific to the business therein,

and it owns, operates and oversees said property and business located in Colorado Springs,

Colorado, that is the subject of this Action.

       13.       The subject property and business is open to the public and is located in Colorado

Springs, Colorado. The individual Plaintiff visits the property and business regularly, to include

visits to the property on or about August 9, 2017 and August 23, 2018 and encountered multiple

violations of the ADA that directly affected his ability to use and enjoy the property and business.

He plans to return to and often visits the property and business, in order to avail himself of the goods

and services offered to the public at the property and business therein, if the property and business

become accessible.

       14.       Plaintiff visited the property and business as a patron/customer, regularly visits the

property and business as a patron/customer, and intends to return to the property and business therein

in order to avail himself of the goods and services offered to the public at the property and

business. Plaintiff is domiciled nearby in the same state as the property and business, has

regularly frequented the Defendant’s property and business located within the property for the

intended purposes, and intends to return to the property and within four (4) months’ time of the filing

of this Complaint.


       15.       The Plaintiff found the property and business to be rife with ADA violations. The

Plaintiff encountered architectural barriers at the property and business and wishes to continue his

                                              Page 3 of 9
Case 1:18-cv-02988-KMT Document 1 Filed 11/20/18 USDC Colorado Page 4 of 9



patronage and use of the premises.

       16.       The Plaintiff, CARLOS BRITO, has encountered architectural barriers that

are in violation of the ADA at the subject property and business. The barriers to access at

Defendant’s property and business have denied or diminished Plaintiff’s ability to visit the

property and business and endangered his safety. The barriers to access, which are set forth

below, have likewise posed a risk of injury(ies), embarrassment, and discomfort to Plaintiff,

CARLOS BRITO, and others similarly situated.

       17.       Defendant, CST METRO LLC, owns/or and operates, a place of public

accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

36.201 (a) and 36.104. Defendant is responsible for complying with the obligations of the ADA.

The place of public accommodation that Defendant, CST METRO LLC, owns and operates is the

property and gasoline/convenience store business located at 3113-3115 Sinton Road, Colorado

Springs, Colorado 80907.

       18.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

of discrimination from the Defendant’s non-compliance with the ADA with respect to the described

property and business, but not necessarily limited to the allegations in Paragraph 20 of this

Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected

to discrimination at the property and business located within the property and business, in violation

of the ADA. Plaintiff desires to visit the property and business located within the property and

business, not only to avail himself of the goods and services available at this property and

business, but to assure himself that the property and business is in compliance with the ADA, so that

he and others similarly situated will have full and equal enjoyment of the property and business

without fear of discrimination.

       19.       Defendant has discriminated against the individual Plaintiff by denying him access

to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or


                                             Page 4 of 9
Case 1:18-cv-02988-KMT Document 1 Filed 11/20/18 USDC Colorado Page 5 of 9



accommodations of the property and business, as prohibited by 42 U.S.C. § 12182 et seq.

       20.        Defendant has discriminated, and continues to discriminate, against Plaintiff in

violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

January 26, 1993, if a Defendant have 10 or fewer employees and gross receipts of $500,000 or

less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s property

and business, include, but are not limited to, the following:


       A. Parking

             1. Plaintiff could not safely access the store as the disabled spaces lack clear access

                aisles with ramps and level changes in the unloading areas violating ADAAG

                Section 4.6 and 2010 ADAS Section 502.

       B. Entrance Access and Path of Travel

             1. Plaintiff had difficulty traversing the path of travel as there are non-compliant slopes

                present at the door. Violation: The path of travel contains excessive slopes in the

                maneuvering space for the door violating ADAAG Section 4.13 and Section 404 of

                the 2010 ADA Standards, resolution is readily achievable.

             2. Plaintiff had difficulty on the path of travel due to abrupt changes in level greater

                than ½ inch, violating Section 4.3 of the ADAAG and 2010 ADAS Section 403,

                whose resolution is readily achievable.

             3. Plaintiff had difficulty as the path of travel which is not continuously accessible.

                There is no accessible routes from the public sidewalks, bus stops to the building,

                violating ADAAG Section 4.3 and Section 206 of the 2010 ADAS.




                                               Page 5 of 9
Case 1:18-cv-02988-KMT Document 1 Filed 11/20/18 USDC Colorado Page 6 of 9


     C. Access to Goods and Services

        1. There are protruding objects present throughout the facility, in violation of Section

           4.4 of ADAAG and Section 307.2 of the 2010 ADA Standards, whose resolution is

           readily achievable.

        2. The facility fails to make reasonable accommodations in policies, practices and

           procedures to provide full and equal enjoyment of disabled individuals and does not

           maintain the elements that are required to be accessible and usable by persons with

           disabilities, violating ADAAG Section 36.211 and the 2010 ADAS.

        3. There is no compliant access to dining for the plaintiff at the facility in violation of

           ADAAG and 2010 ADAS requirements.

     D. Public Restrooms

        1. Plaintiff could not transfer as the water closet lacks transfer space and has improper

           grab bars in violation of ADAAG Section 4.17 and 2010 ADA Standards Sections

           604. The flush control is on the wall side violating ADAAG Section 4.16 and 2010

           ADA Standards Sections 604 and 309, resolution is readily achievable.

        2. Plaintiff could not enter and exit the restroom as required maneuvering space is not

           provided and the door hardware is a knob type violating Section 4.13 of the

           ADAAG, and Section 404 whose resolution is readily achievable.

        3. Plaintiff could not use the urinal which is mounted too high violating ADAAG

           Section 4.18 and 2010 ADA Standards Section 605, lowering readily achievable.

        4. Plaintiff could not use the toilet paper dispenser which is mounted in an improper

           location and the door swings into the clear floor space of the paper towel dispenser

           violating ADAAG Sections 4.2, 4.17 and 4.27 as well as 2010 ADA Standards

           Sections 308, 309 and 604, resolution is readily achievable.


                                          Page 6 of 9
Case 1:18-cv-02988-KMT Document 1 Filed 11/20/18 USDC Colorado Page 7 of 9



       21.      The discriminatory violations described in Paragraph 20 are not an exclusive list of

the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

public accommodation in order to photograph and measure all of the discriminatory acts

violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff

further requests to inspect any and all barriers to access that were concealed by virtue of the

barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal

enjoyment of the property and business; Plaintiff requests to be physically present at such

inspection in conjunction with Rule 34 and timely notice.

       22.      The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

privileges, benefits, programs and activities offered by Defendant’s property and business; and

has otherwise been discriminated against and damaged by the Defendant because of the Defendant’s

ADA violations as set forth above. The individual Plaintiff, and all others similarly situated, will

continue to suffer such discrimination, injury and damage without the immediate relief provided

by the ADA as requested herein. In order to remedy this discriminatory situation, the Plaintiff

require an inspection of the Defendant’s places of public accommodation in order to determine all

of the areas of non-compliance with the Americans with Disabilities Act.

       23.       Defendant has discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of their places of public accommodation or commercial facility, in violation

of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

                                             Page 7 of 9
Case 1:18-cv-02988-KMT Document 1 Filed 11/20/18 USDC Colorado Page 8 of 9


disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

       24.       Plaintiff is without adequate remedy at law, will suffer irreparable harm, and

have a clear legal right to the relief sought. Further, injunctive relief will serve the public

interest and all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel

and is entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to

42 U.S.C. § 12205 and 28 CFR 36.505.

       25.       A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public similarly

situated, will continue to suffer such discrimination, injury and damage without the immediate relief

provided by the ADA as requested herein. In order to remedy this discriminatory situation, the

Plaintiff require an inspection of the Defendant’s place of public accommodation in order to

determine all of the areas of non-compliance with the Americans with Disabilities Act.

       26.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

employees and gross receipts of $500,000 or less). All other conditions precedent have been met by

Plaintiff or waived by the Defendant.

       27.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the property where Defendant operates its

property and businesses, located at 3113-3115 Sinton Road, Colorado Springs, Colorado 80907,

the interiors, exterior areas, and the common exterior areas of the property and business to make that

facility readily accessible and useable to the Plaintiff and all other mobility-impaired persons;

or by closing the facility until such time as the Defendant cures its violations of the ADA.


                                             Page 8 of 9
Case 1:18-cv-02988-KMT Document 1 Filed 11/20/18 USDC Colorado Page 9 of 9


       WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

Court issue (i) a Declaratory Judgment determining Defendant, at the commencement of the subject

lawsuit, were and are in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §

12181 et seq.; (ii) Injunctive relief against Defendant, including an order to make all readily

achievable alterations to the facilities; or to make such facilities readily accessible to and usable by

individuals with disabilities to the extent required by the ADA; and to require Defendant to make

reasonable modifications in policies, practices or procedures, when such modifications are

necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities; and by failing to take such steps that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids and

services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under Title

III of the Americans with Disabilities Act.

       Dated: November 20, 2018.


                                        GARCIA-MENOCAL & PEREZ, P.L.
                                             Attorneys for Plaintiff
                                             1150 Catamount Drive
                                             Golden, CO 80403
                                             Telephone: (720) 996-3500
                                             Facsimile: (720) 381-0515
                                             Primary E-Mail: ajperez@lawgmp.com
                                             Secondary E-Mail: mpomares@lawgmp.com


                                                 By:        /s/ Anthony J. Perez
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451




                                              Page 9 of 9
